Concurring and Dissenting Opinion by
Judge Blatt :
I concur in the majority’s conclusion that the petitioners need not make retroactive contributions for pension coverage purchased by public school employees for previous part-time service, but I must respectfully dissent to that portion of the majority opinion which applies that conclusion only to employer contributions for pre-1975-76 service.
My reading of the statute, 2á P.S. §§8102 and 8303 (c), persuades me not only that public school employees may purchase pension coverage for previous *13school or creditable non-school service accumulated in the years before or after the 1975 enactment of the applicable provisions but that the school districts need not make contributions for coverage purchased by employees for post-1975-76 services. The majority has offered no reason to distinguish the purchase of pre1975-76 service from the purchase of service for later years and I would therefore require the school districts to make no contributions for pension coverage purchased by public school employees for service in any year previous to the employee’s most recent entrance into the public school system.
Judge Rogers joins in this concurring and dissenting opinion.